Case 20-20425-GLT        Doc 152    Filed 05/05/20 Entered 05/05/20 15:56:07       Desc Main
                                   Document      Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

               Debtor.                            Chapter 11

 ONMYODO, LLC,                                    Document No.:

               Movants,                           Related to Doc. No. 150, 151

        vs.                                       Hearing Date and Time:
                                                  June 4, 2020 at 10:00 a.m.
 NO RESPONDENT.

    AMENDED NOTICE OF TELEPHONIC HEARING AND RESPONSE DEADLINE
  REGARDING APPLICATION OF ONMYODO, LLC FOR INTERIM COMPENSATION
   AND REIMBURSEMENT OF EXPENSES AS FINANCIAL CONSULTANT TO THE
   DEBTOR FOR THE PERIOD OF FEBRUARY 4, 2020 THROUGH APRIL 30, 2020

 TO THE RESPONDENTS:

       You are hereby notified that the Movant seeks an order affecting your rights or
 property.

        You are further instructed to file with the Clerk and serve upon the undersigned
 attorney for Movant a response to the Motion by no later than May 22, 2020, (i.e.,
 seventeen (17) days after the date of service below), in accordance with the Federal
 Rules of Bankruptcy Procedure, the Local Rules of this Court, and the general procedures
 of the presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If
 you fail to timely file and serve a written response, an order granting the relief requested
 in the Motion may be entered and the hearing may not be held. Please refer to the
 calendar posted on the Court’s webpage to verify if a default order was signed or if the
 hearing will go forward as scheduled.

        You should take this Notice and the Motion to a lawyer at once.

         A telephonic hearing will be held on June 4, 2020 at 10:00 a.m. before Judge
 Gregory L. Taddonio. Parties wishing to appear telephonically must register (and pay the
 regular charge) with CourtCall at www.CourtCall.com or at (866) 582-6878 no later than
 twenty-four (24) hours prior to the scheduled hearing. All counsel and parties participating
 telephonically shall comply with Judge Taddonio’s Modified Telephonic Procedures
 (effective March 13, 2020), which can be found at www.pawb.uscourts.gov/procedures-
 2.
Case 20-20425-GLT     Doc 152    Filed 05/05/20 Entered 05/05/20 15:56:07   Desc Main
                                Document      Page 2 of 2



       Only a limited time of ten (10) minutes is being provided on the calendar. No
 witnesses will be heard. If there is an issue of fact, an evidentiary hearing will be
 scheduled by the Court for a later date.



 Date of Service: May 5, 2020           /s/ Robert O Lampl
                                        ROBERT O LAMPL
                                        PA I.D. #19809
                                        JOHN P. LACHER
                                        PA I.D. # 62297
                                        RYAN J. COONEY
                                        PA I.D. #319213
                                        SY O. LAMPL
                                        PA I.D. #324741
                                        ALEXANDER L. HOLMQUIST
                                        PA I.D. #314159
                                        Counsel for the Debtor
                                        223 Fourth Avenue, 4th Floor
                                        Pittsburgh, PA 15222
                                        (412) 392-0330 (phone)
                                        (412) 392-0335 (facsimile)
                                        Email: rlampl@lampllaw.com
